DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Saito discloses a method performed in a multi-link device (MLD) operating in a first link and second link of a wireless local area network (WLAN) system (see Figure 3, multi-link devices can be Base transceivers or Access points; para. 0069-0073), the method comprising: identifying data buffered in the MLD (see para. 0133, data is stored in buffers). Lu et al. discloses identifying a first station (STA) operating in an awake state out of the first STA related to the first link and a second STA related to the second link, which are included in the MLD (see para. 0039, TXOP may be an indication that a station is in an awake state). Saito and Lu fails to teach transmitting information on the data buffered in the MLD through the first STA, wherein the information on the data buffered in the MLD includes a first information field related to the first STA and a second information field related to the second STA, wherein the first information field includes an identifier (ID) for the first link and information on a queue buffered in the first STA, and wherein the second information field includes an ID for the second link and information on a queue buffered in the second STA.
	Regarding claim 11, Saito discloses a method performed in an access point (AP) multi-link device (MLD) operating in a first link and second link of a wireless local area network (WLAN) system (see Figure 3, multi-link devices can be Base transceivers or Access Points; para. 0069-0073), Saito fails to disclose the method comprising: transmitting a frame which requests for information on data buffered in the MLD; and receiving the information on the data buffered in the MLD through a first AP related to the first link, wherein the information on the data buffered in the MLD includes a first information field related to a first STA included in the MLD and a second information field related to a second STA included in the MLD, wherein the first information field includes an identifier (ID) for the first link and information on a queue buffered in the first STA, and wherein the second information field includes an ID for the second link and information on a queue buffered in the second STA.
	Regarding claim 12, Saito discloses a multi-link device (MLD) operating in a first link and second link of a wireless local area network (WLAN) system, the MLD comprising: a first station (STA) related to the first link; a second STA related to the second link; and a processor coupled to the first STA and second STA (see Figure 3, multi-link devices can be Base transceivers or Access points; para. 0069-0073), wherein the processor is configured to: identify data buffered in the MLD (see para. 0133, data is stored in buffers). Lu et al. disclose identify the first STA operating in an awake state out of the first STA and second STA included in the MLD (see para. 0039, TXOP may be an indication that a station is in an awake state). Saito and Lu fails to teach transmit information on the data buffered in the MLD through the first STA, wherein the information on the data buffered in the MLD includes a first information field related to the first STA and a second information field related to the second STA, wherein the first information field includes an identifier (ID) for the first link and information on a queue buffered in the first STA, and wherein the second information field includes an ID for the second link and information on a queue buffered in the second STA.
	Regarding claim 18, Saito discloses an access point (AP) multi-link device (MLD) operating in a first link and second link of a wireless local area network (WLAN) system(see Figure 3, multi-link devices can be Base transceivers or Access points; para. 0069-0073), the AP MLD comprising: a first AP related to the first link; a second AP related to the second link (see Figure 3); and a processor coupled to the first AP and second AP.  Saito fails to teach wherein the processor is configured to: transmit a frame which requests for information on data buffered in the MLD; and receive the information on the data buffered in the MLD through a first AP related to the first link, wherein the information on the data buffered in the MLD includes a first information field related to a first STA included in the MLD and a second information field related to a second STA included in the MLD, wherein the first information field includes an identifier (ID) for the first link and information on a queue buffered in the first STA, and wherein the second information field includes an ID for the second link and information on a queue buffered in the second STA.

Regarding claim 20, Saito discloses an apparatus used in a wireless local area network (WLAN) system, the apparatus comprising: a processor; and a memory coupled to the processor, wherein the processor is configured to: identify data buffered in a multi-link device (MLD) (see Figure 3, multi-link devices can be Base transceivers or Access points; para. 0069-0073; see para. 0133, data is stored in buffers)). Lu et al. disclose identify a first station (STA) operating in an awake state out of the first STA related to the first link and a second STA related to the second link, which are included in the MLD (see para. 0039, TXOP may be an indication that a station is in an awake state). Saito and Lu fails to teach transmit information on the data buffered in the MLD through the first STA, wherein the information on the data buffered in the MLD includes a first information field related to the first STA and a second information field related to the second STA, wherein the first information field includes an identifier (ID) for the first link and information on a queue buffered in the first STA, and wherein the second information field includes an ID for the second link and information on a queue buffered in the second STA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 19 recites “a computer readable recording medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  In this case, Paragraph [0403] of the specification recites the CRM of the present specification may be memories 112 and 122 of Figure or the memory 620 of Figure 19 or a separate external memory/storage medium/disk or the like.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
          A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463